Citation Nr: 9910294	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD), as secondary to service-connected rheumatic 
heart disease with mitral stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located Huntington, West Virginia.

This case was previously before the Board in April 1997 at 
which time it was remanded for further evidentiary 
development. Those actions have been completed and this case 
is properly before the Board for review upon the merits.

The Board notes that the veteran filed a claim for 
entitlement to an increased evaluation for his service-
connected rheumatic heart disease in July 1992.  The RO 
denied entitlement to an increased evaluation in an October 
1992 rating action.  The veteran filed a timely notice of 
disagreement (NOD) in November 1992 and perfected his appeal 
in June 1993.  Thereafter the case was forwarded to the Board 
for review.  After the Board's April 1997 remand, the veteran 
was re-evaluated. In a February 1998 rating action, the RO 
granted an increased evaluation for service-connected 
rheumatic heart disease to 60 percent disabling.  The RO 
notified the veteran of his increased evaluation and 
requested clarification as to whether the veteran wished to 
continue his appeal for an increased evaluation.  In a March 
1998 statement to the RO, the veteran noted that the 
increased evaluation should have been effective back to 1992.  
The veteran did not indicate whether he wished to continue 
his appeal.  Subsequently, in correspondence of March 1999, 
the veteran indicated that he was satisfied with the rating 
granted for his rheumatic heart disease.  Accordingly, this 
issue is not before the Board for appellate consideration.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.

2. The medical evidence does not demonstrate that any current 
arteriosclerotic heart disease is attributed to the veteran's 
service-connected rheumatic heart disease with mitral 
stenosis.


CONCLUSION OF LAW

The veteran's arteriosclerotic heart disability was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

At the outset it should be noted that the claimed heart 
disability is alternately styled as arteriosclerotic heart 
disease (ASHD) and arteriosclerotic cardiovascular disease 
(ASCVD).  

The veteran's service medical records reflect that during the 
veteran's December 1944 induction examination, his 
cardiovascular system was evaluated as normal and no defects 
or diseases were noted.  In May 1945, the veteran was 
hospitalized for acute rheumatic fever.  During the veteran's 
hospitalization, a Grade II systolic murmur over pulmonic 
area and Grade I systolic murmur over the apex were noted.  
ECG findings indicated a 10 A-V black (PR 0.24) and an 
intraventricular conduction delay, resembling S type right 
bundle branch block.  The examiner noted a history of scarlet 
fever when the veteran was 8 years old and a recurrence of 
rheumatic fever, which required seven weeks of bed rest, at 
the age of 14 years old.  No heart complaints were noted from 
age 14 until the present hospitalization.  The veteran 
reported that his mother had heart trouble.  The veteran was 
released from the hospital in October 1945 with the diagnosis 
of acute rheumatic fever.  Shortly thereafter the veteran was 
discharged from service in December 1945.

In a December 1945 rating action, the RO granted service 
connection for rheumatic fever with cardiac involvement and 
assigned a 50 percent disability evaluation.  In a January 
1947 rating action, the RO decreased the veteran's service-
connected rheumatic heart disease from 50 percent disabling 
to noncompensable and stated that there was no evidence of 
heart disease, rheumatic fever, or residuals thereof at that 
time.

In June 1962, the RO granted an increased evaluation for 
service-connected rheumatic heart disease and assigned a 30 
percent disability evaluation.

In July 1992, the veteran submitted a statement to the RO 
wherein he stated that he suffered a heart attack in January 
1982.  He stated that he needed to undergo heart bypass 
surgery but could not because his arteries were diseased 
secondary to his rheumatic heart disease.  He stated that 
over the years he had developed shortness of breath and chest 
pains.  He was no longer able to perform strenuous work or 
activities.  He reported that his health further declined in 
November 1991.  He stated that he no longer was able to 
perform his daily chores and upkeep in his home and yard.  

Submitted along the veteran's claim for an increased 
evaluation are private medical records and statements from 
March 1992 to July 1992.  In March 1992, an echocardiographic 
report reflected mild right ventricular dilatation and normal 
left ventricular systolic function.  A June 1992 color flow 
duplex carotid and vertebral artery ultrasound revealed 
scattered atheromatous plaques throughout the right and left 
carotid arteries with no evidence of abnormally increased 
flow velocities or significant areas of stenosis.  A June 
1992 consultation examination for neurological purposes 
reflected clinical signs of chronic muscle tension headache, 
status-post cervical laminectomy C5-6, presumably for slipped 
disc, and rule-out TIA carotid artery distribution.  An 
undated statement from P. T. Healy, M. D. reflected that the 
veteran suffered from rheumatic heart disease, CAD, ASCVD 
with arrhythmia as well as COPD, possible bronchiectasis, and 
bilateral carotid artery obstruction.  The examiner noted 
that the veteran was totally disabled.  In a July 1992 
statement, M. B. Shroff, M.D. reported that the veteran 
suffered from unstable angina and chest pain even on minimal 
exertion.  The veteran also suffered from cardiac arrhythmia, 
blocks in his carotid vessels, and TIA.

The veteran underwent VA heart examination in August 1992.  
The veteran complained of chest pains which radiated into his 
neck and nocturnal chest pains.  He also noted a history of 
dyspepsia.  Upon examination, the examiner noted that the 
veteran's JVP was flat and no bruits were present.  His chest 
was 2+ circumference with rhonchi bases and partially clear 
on coughing.  A normal sinus rhythm was noted and the 
examiner did not hear any murmur, clicks, or gallops.  
Electrocardiogram was normal.  The examiner's 
diagnostic/clinical test results included history of 
rheumatic fever, no clinical or echo evidence of valvular 
heart disease, coronary artery disease, 3 vessels, angina 
pectoris, history of atrial fibrillation, and clinical 
emphysema secondary to bronchitis.

In an October 1992 rating action, the RO denied entitlement 
to service connection for arteriosclerotic heart disease and 
denied entitlement to an increased evaluation for service-
connected rheumatic heart disease.  The veteran filed a 
timely notice of disagreement (NOD) in November 1992 and 
perfected his appeal in June 1993.  In his substantive 
appeal, the veteran stated that his arteriosclerotic heart 
disease was related to his rheumatic heart disease.

Additional private outpatient treatment records from June 
1993 to August 1996 reflect continued treatment for various 
heart complaints.  In June 1993, M. S. Shroff, M. D. reported 
that the veteran suffered from atherosclerotic heart disease 
and severe cardiac arrhythmias.  He noted that the veteran 
suffered from rheumatic fever and rheumatic myocarditis while 
in the military.  A June 1993 statement from P. T. Healy, M. 
D., noted that the veteran's rheumatic heart disease began in 
World War II.  In a February 1994 statement, P. T. Healy, M. 
D., opined that the veteran's cardiac arrhythmias were 
directly related to his initial rheumatic heart disease and 
were therefore a significant factor in his cardiac 
disability.

The veteran was afforded an additional VA heart examination 
in March 1994. The examiner's diagnoses included mitral 
stenosis, secondary to rheumatic heart disease, ischemic 
heart disease, Class III, secondary to arteriosclerotic heart 
disease.  The examiner noted that a combination of 
arteriosclerotic heart disease and rheumatic heart disease 
with mitral stenosis would have an "accumulative" effect on 
his heart disease, but it could not be considered that 
rheumatic heart disease was the etiology of the 
arteriosclerotic heart disease.

The veteran was hospitalized in May 1994 for right popliteal 
artery aneurysm.  He underwent a proximal and distal ligation 
of the right popliteal artery aneurysm and right femoral 
popliteal saphenous vein bypass graft.  A May 1994 myocardial 
perfusion scan reflected no pharmacologic stress/rest 
myocardial perfusion defect to suggest stress induced 
ischemia and a likely old area of scarring secondary to 
infarction in the distribution of the RCA.  A duplex carotid 
sonogram conducted at the same time revealed a small amount 
of atherosclerotic plaque within the left carotid 
bifurcation.  The examination was otherwise normal.  

Private medical records from June 1994 reflect well preserved 
left ventricular systolic function, mildly dilated left 
ventricle associated with mild left ventricular hypertrophy, 
and aortic root that was slightly dilated.  The examiner 
opined that the mitral and aortic valvular regurgitation were 
the result of his service-connected rheumatic heart disease 
and were therefore significant factors in his disability 
level.  

In October 1996, the veteran's private examiner, A. S. 
Pillai, M. D. P. A., clarified that the veteran did not have 
rheumatic fever as a child.  He noted the onset of his 
rheumatic fever was 1944 or 1945.

In January 1997, the veteran testified at a hearing before a 
member of the Board.  He stated that he was only able to walk 
short distances due to his heart complaints.  He described 
shortness of breath and chest pain.  

Thereafter, additional medical records from May 1994 to 
February 1997 were submitted on behalf of the veteran.  After 
a July 1996 examination, the examiner's impression was 
bilateral artery aneurysm, worse on the right, chronic 
obstructive pulmonary disease, Crohn's disease, coronary 
artery disease, and status-post excision of multiple 
aneurysms in the abdomen, iliac arteries, as well as both 
popliteal arteries.  

A June 1997 statement from A. S. Pillai, M. D. P.A., noted 
the veteran's multiple problems in the forms of carotid 
aneurysm, bilateral popliteal artery aneurysm, and abdominal 
aortic aneurysm.  He noted that the veteran was unable to 
maintain gainful employment.

An August 1997 statement from P. T. Healy M. D., reflected 
that the veteran suffered from rheumatic valvular heart 
disease contracted from rheumatic fever during World War II.  
He noted that in recent years the veteran's rheumatic heart 
disease was complicated by arteriosclerotic cardiovascular 
disease.  Dr. Healy opined that the rheumatic heart disease 
caused the ASCVD to become more disabling.

In October 1997, the veteran submitted a statement of his 
disabilities reiterating his previous surgeries.

In November 1997, the veteran was afforded an additional VA 
heart examination.  The examiner outlined the veteran's in-
service treatment for rheumatic fever and post-service heart 
complaints and surgeries.  The examiner's diagnoses included 
chronic obstructive lung disease, history of bronchiectasis, 
Crohn's disease, and arteriosclerotic heart disease.

Regarding the issue of whether the veteran's arteriosclerotic 
heart disease was caused by his service-connected rheumatic 
heart disease, the examiner stated that the current causes of 
heart disease differentiate the two separate entities without 
any known relationship.  He stated that he agreed with the 
February 1994 VA examiner's assessment that the veteran's 
rheumatic heart disease did not cause the arteriosclerotic 
heart disease.  He noted that the etiology of the 
arteriosclerosis was multifactorial encompassing hereditary 
and environmental factors but rheumatic heart disease was not 
a known causal factor of arteriosclerotic heart disease.

The examiner further, noted that the since the 
arteriosclerotic heart disease and rheumatic heart disease 
co-existed they would have a cumulative effect on the heart 
itself and that he agreed with the February 1994 VA examiner 
in this regard.  However, he stated that there was no known 
interaction between the two disease entities aggravating or 
alleviating the other.  Finally, the examiner commented on 
the private examiner's statement that the rheumatic heart 
disease caused the arteriosclerotic heart disease.  He 
reiterated his findings, as stated above.  The Board notes 
that the prior VA heart examination was conducted in March 
1994 and not February 1994, as stated above.

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 in that his 
claim is plausible based upon the clinical evidence of record 
and the evidentiary assertions provided by the veteran that 
are within the competence of lay party.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); King v. Brown, 5 Vet. App. 19 (1993).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim. 38 U.S.C.A. § 5107.

In this regard, private outpatient records from March 1992 to 
August 1997 reflect treatment for various disabilities, 
including arteriosclerotic heart disease.  Moreover, the 
veteran underwent VA examinations in August 1992, March 1994, 
and November 1997.  Therefore, the Board is satisfied that 
all available relevant evidence is of record and that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to this claim has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease and injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  In Allen v. Brown, the Court held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection is in effect for rheumatic heart disease 
with mitral stenosis, assigned a 60 percent rating.

The veteran maintains that his arteriosclerotic heart disease 
was caused by his service-connected rheumatic heart disease.  
He asserts that at present, he has arteriosclerotic heart 
disease.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease of 
disability or an event.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that the veteran 
possesses medical expertise, or is it contended otherwise.  
Therefore, his opinion that his current arteriosclerotic 
heart disease is related to his service to service-connected 
rheumatic heart disease is not competent evidence.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
the veteran's private examiner opined in February 1994 that 
the veteran's cardiac arrhythmias were directly related to 
his initial rheumatic heart disease and were a significant 
factor in his disability.  A June 1994 private examiner 
opined that the mitral and aortic valvular regurgitations 
were the result of the veteran's service-connected rheumatic 
heart disease and were significant factors in his disability.  
In August 1997, the veteran's treating physician noted that 
the veteran's rheumatic heart disease was complicated by his 
arteriosclerotic cardiovascular disease and that the 
rheumatic heart disease caused the ASHD to become more 
disabling.  Further, evidence has been presented which 
reflects post-service treatment for various heart complaints.  

Evidence against the claim includes a March 1994, VA 
examination, which resulted in a conclusion that while a 
combination of arteriosclerotic heart disease and rheumatic 
heart disease with mitral stenosis would have an accumulative 
effect on the veteran's heart disease, it could not be 
considered that the rheumatic heart disease was the etiology 
of the arteriosclerotic heart disease.  After reviewing the 
private medical records and opinions, the Board remanded this 
case for further examination of the veteran and an additional 
VA opinion.  In September 1997, the veteran was afforded a VA 
heart examination.  At that time, the examiner reviewed the 
veteran's claims file and restated his history of various 
heart complaints and diseases.  The examiner's cardiovascular 
diagnosis was arteriosclerotic heart disease with the 
etiology of arteriosclerosis.  The examiner considered the 
private medical records and physicians' opinions and 
concluded that the current knowledge of the causes of heart 
disease differentiated the separate entities of rheumatic 
heart disease and arteriosclerotic heart disease without any 
known causal relationship.  He stated that he agreed with the 
earlier VA examiner that the rheumatic heart disease did not 
cause the arteriosclerotic heart disease.  He reiterated that 
the etiology of the arteriosclerotic heart disease was 
multifactorial encompassing hereditary and environmental 
factors not including rheumatic heart disease.  However, he 
noted that since both the rheumatic heart disease and the 
arteriosclerotic heart disease co-existed the combination had 
a cumulative effect of the heart although neither heart 
disease had any known interaction with the other aggravating 
or alleviating each other.

The evidence of record includes several VA and private 
opinions regarding a possible relationship between the 
veteran's rheumatic heart disease and arteriosclerotic heart 
disease.  Such opinions uniformly establish that the etiology 
of the veteran's heart problems are very complex and a 
multidetermined phenomena. However, these opinions are not 
sufficient to establish an etiological relationship between 
rheumatic heart disease and arteriosclerotic heart disease.  
The Board's review of the record shows that the veteran's 
private physicians have commented on association of the 
veteran's rheumatic heart disease with his arteriosclerotic 
heart disease.  In one opinion, it was stated that the 
rheumatic heart disease caused the arteriosclerotic heart 
disease to become more disabling.  The fact that having two 
heart disabilities is more disabling than having a singular 
heart disability is accepted.  However, this cannot be said 
to demonstrate that the rheumatic heart disease aggravates 
the arteriosclerotic heart disease.  

Further, while some physicians have speculated as to a 
correlation between his rheumatic heart disease and his 
arteriosclerotic heart disease, the medical evidence of 
record, including a chronology of heart problems, 
demonstrates that no such correlation exists.  The November 
1997 VA examiner noted that the veteran had his first heart 
attack in 1982 and thereafter his rheumatic heart disease and 
arteriosclerotic heart disease co-existed.  The examiner 
further noted that the etiology of arteriosclerosis was 
multifactorial including hereditary and environmental factors 
and did not include rheumatic heart disease as a known causal 
factor.  Nor is there any competent clinical evidence or 
opinion from private or VA physicians which would support a 
conclusion that the veteran's service-connected rheumatic 
heart disease has aggravated his arteriosclerotic heart 
disease beyond the degree of disability existing prior to 
aggravation.  See Allen, at 448.  Rheumatic heart disease had 
existed for many years prior to the development of 
arteriosclerotic heart disease.  As noted in Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997), the Court noted that since 
section 3.310(a) and Allen require that the service-connected 
condition be the causative factor not the acted upon factor, 
they are not applicable.  

Based upon the foregoing, the Board concludes that the 
private medical evidence submitted by the veteran contains 
only speculative language with regard to the relationship 
between rheumatic heart disease and the veteran's 
arteriosclerotic heart disease.  Therefore, that evidence is 
inadequate as evidence to establish that the service-
connected rheumatic heart disease caused or aggravated 
arteriosclerotic heart disease. See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Likewise, the VA heart examiner 
in November 1997 indicated that while the rheumatic heart 
disease and arteriosclerotic heart disease co-existed, no 
known interaction between the two aggravating or alleviating 
the other was known to exist.

Having reviewed the evidence of record in its entirety, the 
Board finds that there is no competent or non-speculative 
evidence sufficient to demonstrate or establish that the 
veteran's arteriosclerotic heart disease was caused or 
aggravated by a service-connected disability.  The Board 
further finds that the preponderance of the evidence is 
against the veteran's claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for arteriosclerotic heart disease as secondary to 
service- connected rheumatic heart disease is not warranted.



ORDER

Service connection for arteriosclerotic heart disease as 
secondary to service-connected rheumatic heart disease is 
denied.




      ________________________
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

